Order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about September 22, 2006, which awarded custody of the parties’ child to petitioner mother, unanimously reversed, on the law, without costs, and the matter remanded for a hearing.
*386While a court need not conduct a hearing where a change in custody is sought upon speculative and frivolous reasons (David W. v Julia W., 158 AD2d 1, 6-7 [1990]), here, a family offense petition was filed. The infant child himself is alleged to have reported that petitioner struck him with a belt and metal buckle five times, causing bruising and soreness to the right arm and wrist. A full and comprehensive hearing was required to determine whether the totality of the circumstances warranted modification of the custody order in the best interests of the child (Matter of Gant v Higgins, 203 AD2d 23 [1994]). Concur— Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ.